Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 12/18/2018 and election filed 5/18/2021, wherein claims 1-20 are pending, and claims 1-5, 15-20 are withdrawn. 

Election/Restrictions
Applicant’s election of group II, claims 6-14 in the reply filed on 5/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 11, it is unclear what is meant by “the first, second and third groove portions are disposed sequentially between the opposite ends of the groove” because the ends form a closed loop and it is not clear what is considered “sequential” between the two ends. The examiner is interpreting this to mean that at least a portion of the first second and third groove portions are disposed in a sequence.

All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-8,11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz Cruz et al. (U.S. 20180229870).
	Regarding claim 6, Diaz Cruz teaches a system to facilitate tying a knot (para. 68), the system comprising: a fixture(10) defining an internal passage (5) therethrough (figs. 1a,1b)(paras. 79-81), wherein the fixture defines a circumferential groove (3,4) 

    PNG
    media_image1.png
    814
    722
    media_image1.png
    Greyscale

Regarding claim 7, Diaz Cruz teaches the lead member supply mechanism is configured to feed the lead member (9) through the groove by pushing the lead member lengthwise through the groove in a first direction and to withdraw the lead member from the groove by retracting the lead member from the groove such that the tie member is 
Regarding claim 8, Diaz Cruz teaches wherein opposite ends of the groove are coincident  (para. 71, fig. 2b) and open through an opening (8) (para. 71) defined through an exterior surface of the fixture (fig. 3a), and wherein the lead member supply mechanism is configured to feed the lead member through the groove by inserting the lead member through the opening and into the groove and to withdraw the lead member from the groove by withdrawing the lead member through the opening (paras. 71, 79-85, can perform as claimed).

Regarding claim 11, Diaz Cruz teaches the groove further includes a third groove portion parallel to the first groove portion (at least a portion of the third groove portion is parallel to the first groove portion)(see annotated fig.), wherein the second and third groove portions cross one another (see annotated fig. 2b), and wherein the first, second and third groove portions are disposed sequentially between the opposite ends of the groove (disposed in sequence from right to left in the area where the first and third groove portions cross the second groove portion on side 1. Additionally, the groove portions could be threaded so as to follow the sequence).
Regarding claim 13, Diaz Cruz teaches the groove comprises a channel and a neck  (see annotated fig.) extending between the channel and the interior surface of the fixture (fig. 2a), wherein the neck has a smaller width than the channel (see annotated fig.).

    PNG
    media_image2.png
    680
    718
    media_image2.png
    Greyscale

Regarding claim 14, Diaz Cruz teaches the fixture comprises first (1) and second (2) fixture components that cooperate to define the first and second groove portions of the groove, wherein the first fixture component (1) defines the first and second groove portions to cross one another (see annotated fig.) and the second fixture component (2) defines the first and second groove portions to have a parallel relationship (fig. 2b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz Cruz et al. (U.S. 20180229870) in view of Beardsall (U.S. 20080282645).
Regarding claim 9, Diaz Cruz teaches  the lead member supply mechanism comprises: a supply of the lead member (guide, 9, para. 52), and that actuators can be added for each device to automate the system (para. 77), and teaches the steps of threading the lead member into the groove, attaching the filament, and threading the filament through the groove by pulling the opposite end of the filament (paras. 82-83); but doesn’t specifically teach one or more rotatable feed members configured to engage the lead member and to alternately feed the lead member to and withdraw the lead member from the groove.
Beardsall teaches a similar invention having a supply mechanism  (6) comprising one or more rotatable feed members (storage drum or reel, para. 51) that  is configured to engage a member (tie material) to be threaded through grooves and to  provide forward and reverse motion of the member (paras. 51,52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided one or more rotatable feed members to the supply mechanism of Diaz Cruz configured to engage 
Regarding claim 10, the Diaz Cruz/ Beardsall combined reference teaches  a supply of the tie member (para. 75, filament feed device and tape); and a housing that engages and positionally maintains the fixture, supplies of the lead member and the tie member and the one or more rotatable feed members (paras. 41,78). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz Cruz et al. (U.S. 20180229870) in view of Schwarze et al. (U.S. Patent No. 3057648).
Regarding claim 12, Diaz Cruz fails to teach the first and second groove portions have different depths.
Schwarze teaches a similar invention wherein first and second groove portions have different depths (col. 2, lines 39-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the first and second groove portions of Diaz Cruz so as to have different depths in view of Schwarze in order to further facilitate crisscrossing of the tie member to form the knot (col. 2, lines 39-64 of Schwarze).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/           Examiner, Art Unit 3732     

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732